Citation Nr: 0515316	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-10 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for asbestosis as a 
result of asbestos exposure.

A videoconference hearing was scheduled for April 2005 before 
a member of the Board at RO.  The veteran failed to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a letter to the VA dated in March 2005, the veteran 
indicated that the Maritime Asbestosis Legal Clinic in 
Detroit, MI handled his asbestosis case and that he received 
a check sometime in the 1990's.  There is no indication that 
there was an attempt to locate these records.   

1.  After obtaining any necessary 
authorization, the veteran's records from 
The Maritime Asbestosis Legal Clinic, 
Division of the Jaques Admiralty Law 
Firm, P.C. at 645 Griswold, Suite 1550, 
Detroit, MI 48226-4116 should be 
obtained.  Copies of any adjudicative 
actions and clinical evidence relied upon 
in any determinations should be included.  
All efforts to locate these records 
should be fully documented.

2.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the veteran until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




